DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-3, 6-17, and 22-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach “An apparatus for performing cardiac ablation comprising: an applicator comprising a plurality of electrodes each operable in use to supply an electrical potential across cells within an area of tissue; and a waveform generator configured to generate a waveform of the electrical potential supplied by the plurality of electrodes, wherein the waveform comprises a biphasic, truncated waveform with leading and trailing edges of differing magnitude and the waveform generator is programmed to truncate the waveform after the magnitude of the electrical potential has decayed by a pre-determined amount” or a method of using said device, as claimed in claims 1 and 13.
The examiner has cited Neal (US 2011/0106221 A1) in view of Koss (US 2011/0238062 A1), Ward (US 2010/0036374 A1), Mickelsen (US 2017/0065339 A1), Pearson (US 2010/0152725 A1), and Gelfand (US 2013/0303876 A1) as the most pertinent prior art references, each of which disclose systems and methods comprising some of the claimed limitations, as discussed in the non-final rejection dated 12/21/2021.
	However, the references fail to explicitly disclose a device comprising the specifically claimed limitations of “waveform generator is programmed to truncate the waveform after the magnitude of the electrical potential has decayed by a pre-determined amount” or a method of using said device.
	No other prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.S.B./Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794